--------------------------------------------------------------------------------

Exhibit 10.2


CONSULTING AGREEMENT
 
This Consulting Agreement (the "Agreement"), effective as of November 1, 2020,
is between  Turning Point Brands, Inc. ("Turning Point") and, collectively with
its parent(s), subsdiary(ies), and all other related companies), having its
principal place of business at 5201 Interchange Way, Louisville, KY 40229 (the
"Company"), and James W. Dobbins, an individual ("Consultant"), located at 1006
Monmouth Avenue; Durham, NC  27701.
 
1.          Consulting Relationship. Consultant was previously the Senior VP and
General Counsel for the Company, and has agreed to provide his services pursuant
to the terms of this agreement in order to transfer relevant knowledge, provide
interim support, and facilitate the transition of his work to others as well as
continue to provide his insights on ongoing business, legal, and regulatory
issues ("Services"). Consultant shall provide such Services as directed and
under the direction of CEO and General Counsel.  Consultant may choose to form
and operate as a corporate entity, provided that all services under this
contract are exclusively performed by Mr. Dobbins.  Consultant shall provide all
relevant tax or other documentation to Turning Point.
 
2.           Fees.
 
a.          Annual Rate will be $100,000 per year, paid in monthly increments
(“Fees”).  If the Company consistently exceeds Consultant’s monthly time of up
to 40 hours, the Company and Consultant will renegotiate the contract rate or if
asked to work on a specific project that will take significant time, the Company
and Consultant will negotiate a rate for that project. Travel time shall be
considered part of the services performed by Consultant under this Agreement to
the extent the travel is to or from the Company's Louisville, Kentucky office or
another site designated by the Company in advance of the travel.
 
b.          Monthly Billing & Minimum — Consultant shall keep a record of all
time spent performing services on behalf of Company in 1/2 day increments and
submit an invoice to Company on a calendar monthly basis reflecting the monthly
fee set forth above. Consultant shall be available for up to five (5) business
days per month. Company shall pay Consultant's invoice within fifteen (15)
business days of the invoice date.
 
3.          Expenses. Provided such expenses are approved in advance by the
Company, the Company will reimburse Consultant for all reasonable expenses
incurred by Consultant in connection with the provision of the Services
contemplated by this Agreement. Consultant shall submit his expenses with his
monthly invoice for fees. All such submissions of expenses must be accompanied
by receipts for such expenses unless the individual expense is less than $25.00.
In addition, Company agrees to reimburse for 2020 CLE and training.  Consultant
will provide receipts for reimbursement.
 

--------------------------------------------------------------------------------

4.           Relationship of the Parties. Consultant's relationship with Company
will be that of an independent contractor and not that of an employee. Nothing
in this Agreement shall be interpreted or construed as creating or establishing
an employment relationship between Company and Consultant. It is understood that
Consultant cannot, and has no authority to, impose any obligation on Company or
to bind Company to the performance of any obligation. Consultant will report as
income to the IRS and applicable local tax authorities, compensation received
pursuant to this Agreement, and will pay any and all applicable federal, state
and local taxes. Company shall report to the IRS and local revenue departments
payments made to Consultant pursuant to this Agreement on a Form 1099 and
provide a copy to Consultant.
 
5.           Confidential Information.
 
a.            Consultant shall keep strictly confidential and not disclose to
any third-party Confidential Information, unless he receives written permission
to do so by Company.
 
b.          In the event Consultant is required by statute, regulation, or
judicial or administrative process to disclose Confidential Information, he
shall promptly (1) notify Company so Company may seek appropriate protection or
another remedy and (2) consult with Company regarding such efforts. If Company
does not obtain a relevant protective order or other form of relief, Consultant
may disclose that portion of any Confidential Information that is legally
required with no liability under this Agreement.
 
c.           Confidential Information shall mean any and all information that is
disclosed to Consultant or that Consultant learns during the term of this
Agreement that relates to the business of Company, including without limitation,
methods, processes, techniques, formulae, research data, marketing and sales
information, personnel data, customer lists, financial data, strategic plans,
marketing plans and other plans, manuals, policies, computer programs and
databases, know-how, and proprietary information of Company and its subsidiaries
and affiliate or any information Consultant knows or should reasonably know is
treated by Company as confidential or proprietary. Confidential Information does
not include any portion of the Confidential Information that (1) is generally
available to the public at the time of disclosure, (2) becomes generally
available to the public after disclosure, except through breach of this
Agreement by Consultant, or (3) was not acquired directly or indirectly by
Consultant from Company.
 
d.            Non-Competition.  In consideration of the Fees, the terms of the
Non-Competition clauses of the Employment Agreement between Turning Point Brand,
Inc. and James Dobbins shall be extended six months beyond the termination of
this Consulting Agreement, to the extent consistent with law and public policy
in Kentucky, North Carolina and New York.
 
6.           Term and Termination. This Agreement shall become effective as of
November 1, 2020, and continue for a period of two (2) years and will
automatically expire on October 31, 2022. In the event of a material breach,
upon thirty days’ notice, either party may terminate the agreement, provided
that the alleged breach is not cured within that thirty-day period.
 
7.           Notice. Any notice under this Agreement may be given by UPS Next
Day Air at the physical addresses listed above, or in the alternative by
electronic mail.
 
8.           Miscellaneous.
 

--------------------------------------------------------------------------------

a.           Entire Agreement; Amendment; Headings. This Agreement constitutes
the sole and complete agreement between the parties with respect to the Services
provided by Consultant during the term. No modification of this Agreement shall
be binding upon either party unless signed by both. The descriptive phrases at
the head of various paragraphs are for reference only and shall not be construed
to define the terms.
 
b.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky with regard to its
conflict of laws principles. If any provision of this Agreement is found by a
court to be unenforceable, the remainder shall continue in full force and
effect.
 
c.            Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
    

    Turning Point Brands, Inc.        
/s/ James W. Dobbins
 
By:
/s/ Lawrence S. Wexler

James W. Dobbins
   
Lawrence S. Wexler
     
Turning Point Brands, Inc.
       
Date:
8/19/2020
 
Date:
8/19/2020






--------------------------------------------------------------------------------